Breese, J. The first question presented by this record is, had the justice of the peace of Peoria county jurisdiction of this cause ? This is answered in the affirmative, by reference to the several acts of assembly applicable to that subject. By the act of Eeb. 14,1855, the several justices of the peace and police magistrates in the county of Peoria, have jurisdiction to hear and determine all complaints, suits and prosecutions mentioned and described in section seventeen of chapter forty-nine of the Revised Statutes, in which the amount claimed to be due does not exceed three hundred dollars—and by section two of the same act, they have jurisdiction to hear and determine all complaints, suits and proceedings, for all debts, penalties or demands, in which the action of debt or assumpsit, trover or trespass on personal property will lie, in which the amount claimed does not exceed three hundred dollars. (Scates’ Comp. 673.) Debt or assumpsit will lie for the amount claimed in this case, it being under three hundred dollars. Suits by attachment, against steamboats, are expressly authorized by chapter ten of the act of 1845. (Scates’ Comp. 785.) The act extending the jurisdiction of justices of the peace of Peoria county, should have such a reasonable construction as will advance the object designed by its passage. The justice of the peace having jurisdiction, the process of attachment is but a mode for putting the jurisdiction in motion, and is allowed by the seventeenth section of the act of 1845, chap. 49. (Scates’ Comp. 687.) Upon the other point, that the court improperly admitted evidence of the custom of those traders to give credit on running accounts until the first of the next January succeeding, we do not perceive wherein such testimony could have injured the defendant. The suit was commenced against the boat in September, 1859, and if such a custom was established, and known to the customers of this house, the suit would have been dismissed, as having been prematurely brought. We do not look upon the evidence as showing any custom or usage, well-known and established, of this character. We do not distinctly perceive the force of this point made by the defendant, or in what manner it could avail him, if sustained. He could not interpose the limitation provided in the sixth section of the act, as amended by the act of Feb., 1855, as he does not stand in the • position of a creditor, or subsequent incumbrancer, or bona fide purchaser. So that it was quite immaterial what was the custom or usage. Upon the remaining point, that the court refused to allow the appellant to dismiss Ms appeal, we have this to say, that, as a general rule, a party can dismiss his appeal, but the motion must be made at a proper time. In this case, the parties had proceeded to trial before the court, and a full investigation was had, and the court had found its verdict. Subsequently, the defendant entered his motion for a new trial, which was overruled, at which stage the appellant moved to dismiss the appeal. We think some discretionary power, in such a case, should vest in a court, to allow or disallow such a motion, at such a stage of the proceeding. Here, a full investigation of the merits of the case was had, by a tribunal of the appellant’s choosing, and on the maxim that it is. for the interest of the State that an end should be put to litigation, we think the court properly refused to dismiss the appeal. The justice and merits of the case are clearly with the plaintiffs, and the judgment is affirmed. Judgment affirmed.